internal_revenue_service department of the treasury number release date index numbers legend washington d c person to contact telephone number refer reply to cc te_ge eo2 plr-107386-01 date date fund corporation state act a act b year a year b year c year d e f g h i program dear plr-107386-01 this is in reply to a letter from your representative dated date requesting a ruling that fund is an integral part of state and that certain payments to fund made by consumers pursuant to program will be deductible by them as charitable_contributions under sec_170 of the internal_revenue_code facts corporation was created in year a by act a its purpose as originally enacted was to establish and operate one or more educational centers the centers were intended to provide advanced education and practical training in emerging areas of science and technology in order to satisfy the education and employment needs of the state according to act a corporation is a body politic and corporate it is placed in state’s department of economic development but is not subject_to the supervision or control of this department instead act a provides that corporation is governed by a board_of directors which consists of three state officials four members selected from a list of persons nominated by the state legislature and sixteen members appointed by the governor any director may be removed by the governor for cause with certain exceptions the state statue regulating the conduct of public officials and employees applies to the directors officers and employees of corporation in addition the state statute governing public authorities and public agencies with respect to fraud and waste apply to corporation in year b act a was amended to provide dollar_figuree in state funds as state’s contribution to the first education center established by corporation the books_and_records of corporation are subject_to an annual audit by the auditor of state act also requires corporation to submit an annual report to the state legislature in year c act a was amended again these amendments changed the purpose of corporation they directed corporation to make the education center self-sufficient of regular annual public maintenance funding instead they authorized corporation to aggressively use the resources of the center to directly support technology firms to maintain expand and locate their business activities with the state thereby increasing employment opportunities for the citizens of the state the year c amendments also contained provisions allowing the formation of one or more technology partnerships with interested industrial firms and universities the federal government and venture capital firms for the purpose of fully exploiting the substantial resources of the education centers such technology partnerships may involve the lease or licensing of all or part of the facilities intellectual_property or related resources the furnishing of design and or fabrication services cooperative technology development and technology-sharing arrangements included in the amendments made to act a in year c was a provision requiring that all income of corporation be held and applied solely to accomplish the essential governmental functions of corporation in addition the amendments include a provision that no income of corporation shall accrue to any private individual or plr-107386-01 organization and that upon dissolution of corporation all of its assets shall be returned to the state fund fund was created pursuant to an amendment to act a in year d fund is a separate trust fund set up on the books of corporation corporation is required to credit to fund all amounts collected pursuant to act b also enacted in year d and any income derived from the investment of amounts credited to fund all amounts credited to fund are to be held in trust and used solely for activities consistent with the public purpose of fund the purpose of fund is to promote the availability and use of renewable energy renewable sources are certain sources other than coal oil natural_gas except when used in fuel cells and nuclear power according to act a as amended in year d fund is to accomplish its purpose by among other things the stimulation of increased public and private sector investment and the stimulation of entrepreneurial activities in these and related enterprises institutions and projects in furtherance of these purposes the board_of corporation is permitted to expend monies from the fund to make grants contracts loans and equity investments or rebates to customer or take any other actions it deems appropriate the governor of state shall from the recommendation submitted by the chairman of the board_of corporation appoint an advisory committee to assist corporation in matters related to fund the advisory committee includes no more than individuals with an interest in and knowledge and experience in related areas the board shall consult with the advisory committee in discharging its obligations with respect to fund the books and record of corporation relative to expenditures and investments of monies from fund are subject_to a biennial audit by the auditor of state the board_of corporation in conjunction with the advisory committee is required to annually submit to the governor to certain state committees and to the state legislature a report detailing the expenditure and investments of monies from fund as well as any recommendations for improving the ability of the corporation the board_of corporation and fund to meet the requirements and provisions of section of act relating to fund the board_of corporation is required in consultation with the state division of energy and the advisory committee of fund to adopt a plan for the application of fund to support a renewable energy program subject_to periodic revision by the board that ensures the fund will be employed to provide financial and non-financial resource to overcome barriers facing renewable energy enterprises institutions and projects subject_to the approval of the board_of corporation investment activity of monies from fund may include an equity fund to provide risk capital to renewable energy enterprises institutions and projects in state customers obtain electricity at the retail level either from investor owned utility companies or from municipally owned plants the municipally owned plants are subject_to substantially less state regulation act a as amended in year d plr-107386-01 was enacted to replace certain privileges enjoyed by investor owned utility companies in state under the prior regulatory system pursuant to act b certain charges are collected by the investor owned utility distribution companies and remitted to corporation which deposits the charges into fund corporation is charged with administering fund consistent with the public purposes for which the charges were enacted as provided in act b the relevant provision of act b imposes two charges the first charge the renewable energy charge is approximately dollar_figuref per kilowatt hour its purpose is to support the development and promotion of renewable energy projects in accordance with act a the second charge the waste-to-energy charge is dollar_figureg per kilowatt hour of electricity its purpose is to provide grants to municipalities and certain other entities with existing renewable energy facilities that use waste-to-energy technology in municipal_solid_waste plants to pay for pollution control technology or to close the facility fund represents that the renewable energy charge is expected to generate approximately dollar_figureh over the first five years and the waste-to-energy charge is expected to generate approximately dollar_figurei act a provides that the waste-to-energy charge must be especially segregated in fund and used only for the purposes specially designated by act a for this charge although the charges are imposed by the state legislature on the customers of investor owned utilities and in certain cases on the customers of municipally owned plants in practice the charges falls only on the customers of investor owned plants these charges do not constitute fees in exchange for services fund established program to support and encourage the development of power from renewable sources fund represents that under program consumers make donations to fund on their monthly electric statements in addition to their payment for the billed cost of standard power for their own account a consumer will be able to elect to donate to the fund an amount equal to the incremental_cost of a corresponding amount of various types of power from renewable sources alternatively the consumer’s monthly statement will indicate that they can donate to fund by overpaying their bills by dollar_figure dollar_figure dollar_figure or more with the amount designated going to fund these amounts are collected by the utility company and transferred to corporation on a monthly basis for deposit in fund fund represents that it will make payments to certain qualifying consumers on the condition that they agree to purchase power from renewable sources the amount of the payment corresponds to the incremental_cost of the type of renewable source energy they choose to receive from program in fact the qualifying consumers receive the same power at the same rates whether on not they receive a payment as a qualifying consumer from program due to the nature of the power grid consumers who pay for renewable power do not necessarily actually receive power from renewable sources because electricity delivered to customers cannot be physically traced to a specific generation asset when customers buy a specific grid-delivered power product they do not physically receive specific electrons instead their generator of choice simply adds the electrons demanded to the entire power pool which are then delivered to all customers indiscriminately thus the sole consequence of a renewable plr-107386-01 source purchase by a qualifying consumer is to cause more renewable energy to be added to the pool of energy available to everyone through the power grid integral part law analysis generally if income is earned by an enterprise that is an integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 revrul_71_131 1971_1_cb_28 revrul_71_132 1971_1_cb_29 in 308_fsupp_761 d md rev’d on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic’s charter the full faith and credit of the state was not pledged for mssic’s obligations only three of eleven directors were selected by state officials the district_court rejected mssic’s claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court’s analysis about the treatment of state created enterprises in state of michigan and 40_f3d_817 6th cir rev’g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court’s opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court’s reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from the state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of the state sec_301_7701-1 et seq of the procedure and administration regulations the so-called check-the-box_regulations support the position that an entity that is recognized as separate from a state or political_subdivision for local law purposes may still be an integral part of that state political_subdivision sec_301_7701-1 provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state plr-107386-01 in determining whether an enterprise is an integral part of the state it is necessary to consider all of the facts and circumstances including the state’s degree of control_over the enterprise and the state’s financial commitment to the enterprise corporation the control state exercises over corporation is substantial according to act a corporation’s board_of directors consists of three state officials four directors chosen from a list submitted by the legislature and sixteen directors elected by the governor the directors can be removed by the governor for cause and are subject_to many of the state statutes regulating the conduct of public employees corporation was created by state legislation and placed in the state department of economic development the books_and_records of corporation are subject_to an annual audit by the auditor of state act a also requires corporation to submit an annual report to the state legislature the financial commitment state has made to corporation is also substantial in year b state provided dollar_figuree in state funds as state’s contribution to the first education center established by corporation state’s contribution to corporation represents a substantial portion of the net_worth of corporation accordingly after considering the financial commitment that state has made to corporation and the degree of control exercised over corporation by state we conclude that corporation is an integral part of state fund the control state exercises over fund is also substantial fund was created when the state legislature amended act a the statute which created corporation according to act a as amended fund is subject_to the control of corporations’s board_of directors in addition fund has its own advisory board consisting of fifteen members appointed by the governor the board consults with the advisory committee in discharging its obligations with respect to fund the books and record of corporation relative to expenditures and investments of monies from fund are subject_to a biennial audit by the auditor of state the board_of corporation in conjunction with the advisory committee is required to submit to the governor certain state committees and the state legislature a report detailing the expenditure and investments of monies from fund the financial commitment state has made to fund is also substantial state has assessed charges on the end users of electrical power distributed by private utility companies the charge is not a fee in exchange for services fund is used for programs that benefit equally the entire populace of state approximately dollar_figureh will be turned over to corporation to deposit in fund as mandated by state legislation this constitutes a substantial portion of fund’s net_worth accordingly after considering the financial commitment that state has made to fund and the degree of control exercised over fund by state we conclude that fund is an integral part of state plr-107386-01 sec_170 sec_170 of the code provides subject_to certain limitations a deduction for contributions or gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 of the code states that the term charitable_contribution includes a contribution or gift to or for_the_use_of a state a possession_of_the_united_states any political_subdivision of a state or any possession_of_the_united_states or the district of columbia but only if the contribution is made for exclusively public purposes in this case consumers will make contributions or gifts to fund pursuant to program since fund is an integral part of state contributions or gifts to or for_the_use_of fund are to or for_the_use_of an entity described in sec_170 of the code accordingly contributions or gifts to or for_the_use_of fund are to or for_the_use_of state and provided they are made for exclusively public purposes are generally deductible under sec_170 to the extent otherwise allowed by sec_170 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes cc
